Citation Nr: 0331516	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  96-44 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet, asserted to be secondary to in-service exposure to 
herbicides.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the left nasal bone, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for an eye disorder, 
asserted to be secondary to the service-connected residuals 
of a fracture of the left nasal bone.  

4.  Entitlement to an effective date earlier than August 31, 
1998 for the allowance of an increased disability rating of 
30 percent for chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In particular, by a March 1996 rating 
action, the RO denied the issues of entitlement to service 
connection for a skin disorder of the feet, asserted to be 
secondary to in-service exposure to herbicides, and 
entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a fracture 
of the left nasal bones.  

The current appeal also arises from an August 1996 rating 
action.  In that decision, the RO denied the claim of 
entitlement to service connection for an eye disorder, 
asserted to be secondary to the service-connected residuals 
of a fracture of the left nasal bones.  

Additionally, by a June 2000 rating action, the RO awarded an 
increased evaluation of 30 percent for the veteran's 
service-connected chronic headache disability, effective from 
August 31, 1998.  Following receipt of notification of this 
decision, the veteran perfected a timely appeal with respect 
to the claim of entitlement to an effective date earlier than 
August 31, 1998 for the grant of a 30 percent rating for his 
service-connected chronic headache disability.  


FINDINGS OF FACT

1.  By a March 1996 rating action, the RO denied the issues 
of entitlement to service connection for a skin disorder of 
the feet, asserted to be secondary to in-service exposure to 
herbicides, and entitlement to a disability evaluation 
greater than 10 percent for the service-connected residuals 
of a fracture of the left nasal bones.  

2.  Following receipt of notification of the March 1996 
decision, the veteran, in May 1996, submitted his notice of 
disagreement with the denial of service connection for a skin 
disorder of his feet, asserted to be secondary to in-service 
exposure to herbicides, and with denial of the claim for a 
disability rating greater than 10 percent for the 
service-connected residuals of a fracture of his left nasal 
bones.  

3.  In August 1996, the RO furnished the veteran and his 
representative with a statement of the case concerning these 
service connection and increased rating issues.  

4.  In September 1996, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document in 
December 1996 constituted a timely perfection of the appeal 
of the claims for service connection for a skin disorder of 
the feet, asserted to be secondary to in-service exposure to 
herbicides, and for a disability rating greater than 
10 percent for the service-connected residuals of a fracture 
of the left nasal bones.  

5.  By an August 1996 rating action, the RO denied service 
connection for an eye disorder, asserted to be secondary to 
the service-connected residuals of a fracture of the left 
nasal bones.  

6.  Following receipt of notification of the August 1996 
decision, the veteran, in September 1996, submitted his 
notice of disagreement with the denial of service connection 
for an eye disorder, asserted to be secondary to the 
service-connected residuals of a fracture of the left nasal 
bones.  

7.  In November 1997, the RO furnished the veteran and his 
representative with a statement of the case concerning this 
secondary service connection claim.  

8.  In December 1997, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document in 
December 1997 constituted a timely perfection of the appeal 
of the claim for service connection for an eye disorder, 
asserted to be secondary to the service-connected residuals 
of a fracture of the left nasal bones.  

9.  By a June 2000 rating action, the RO awarded an increased 
evaluation of 30 percent for the service-connected chronic 
headache disability, effective from August 31, 1998.  

10.  Following receipt of the June 2000 decision, the veteran 
perfected a timely appeal with respect to the claim of 
entitlement to an effective date earlier than August 31, 1998 
for the grant of a 30 percent rating for his 
service-connected chronic headache disability.  

11.  In written correspondence dated in September 2001, the 
veteran withdrew his appeal of the claims for service 
connection for a skin disorder of the feet, asserted to be 
secondary to in-service exposure to herbicides; a disability 
evaluation greater than 10 percent for the service-connected 
residuals of a fracture of the left nasal bones; and service 
connection for an eye disorder, asserted to be secondary to 
the service-connected residuals of a fracture of the left 
nasal bones.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the claims 
of entitlement to service connection for a skin disorder of 
the feet, asserted to be secondary to in-service exposure to 
herbicides; a disability evaluation greater than 10 percent 
for the service-connected residuals of a fracture of the left 
nasal bones; and service connection for an eye disorder, 
asserted to be secondary to the service-connected residuals 
of a fracture of the left nasal bones.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2003).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2003).  

As the Board has discussed in this decision, the RO, by a 
March 1996 rating action, denied service connection for a 
skin disorder of the feet, asserted to be secondary to 
in-service exposure to herbicides, as well as a disability 
evaluation greater than 10 percent for the service-connected 
residuals of a fracture of the left nasal bones.  Following 
receipt of notification of the decision, the veteran, in May 
1996, submitted his notice of disagreement with the denial of 
these service connection and increased rating claims.  

In August 1996, the RO furnished the veteran and his 
representative with a statement of the case concerning these 
issues.  In the following month, the RO received from the 
veteran his substantive appeal.  The RO's receipt of this 
document in September 1996 constituted a timely perfection of 
the appeal of the claims for service connection for a skin 
disorder of the feet, asserted to be secondary to in-service 
exposure to herbicides, and for a disability rating greater 
than 10 percent for the service-connected residuals of a 
fracture of the left nasal bones.  

Further, by an August 1996 rating action, the RO denied 
service connection for an eye disorder, asserted to be 
secondary to the service-connected residuals of a fracture of 
the left nasal bones.  Following receipt of notification of 
the decision, the veteran, in September 1996, submitted his 
notice of disagreement with the denial of this claim.  

Thereafter, in November 1997, the RO furnished the veteran 
and his representative with a statement of the case 
concerning this secondary service connection claim.  In the 
following month, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document in 
December 1997 constituted a timely perfection of the appeal 
of the claim for service connection for an eye disorder, 
asserted to be secondary to the service-connected residuals 
of a fracture of the left nasal bones.  

Subsequently, by a June 2000 rating action, the RO awarded an 
increased evaluation of 30 percent for the service-connected 
chronic headache disability, effective from August 31, 1998.  
Following receipt of the June 2000 decision, the veteran 
perfected a timely appeal with respect to the claim of 
entitlement to an effective date earlier than August 31, 1998 
for the grant of a 30 percent rating for his 
service-connected chronic headache disability.  

In the substantive appeal to the earlier effective date 
claim, which was received at the RO in September 2001, the 
veteran indicated that he had read the statement of the case, 
as well as the supplemental statements of the case that he 
had received, and that he wanted to appeal only the earlier 
effective date claim.  The veteran specifically stated that 
his "appeal is for . . . [his] retro-active back pay."  In 
another statement subsequently received at the RO in January 
2002, the veteran's representative reiterated the veteran's 
wish to pursue only the earlier effective date claim.  

Given the clear message of the September 2001 statement from 
the veteran, the Board concludes that further action with 
regard to the appeal of the claims for service connection for 
a skin disorder of the feet, asserted to be secondary to 
in-service exposure to herbicides; a disability evaluation 
greater than 10 percent for the service-connected residuals 
of a fracture of the left nasal bones; and service connection 
for an eye disorder, asserted to be secondary to the 
service-connected residuals of a fracture of the left nasal 
bones, is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2003).  The Board does not have 
jurisdiction of these service connection and increased rating 
claims and, as such, must dismiss the appeal of these issues.  
See, 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2003).  

In this regard, the Board acknowledges that, in the 
substantive appeal (concerning the herbicide service 
connection and increased rating claims) which was received at 
the RO in September 1996, the veteran indicated that he 
wished to present testimony before a Member of the Board in 
Washington, D.C.  Thereafter, in the substantive appeal 
(regarding the secondary service connection eye claim) which 
was received at the RO in December 1997, the veteran 
specifically stated that he wanted to present testimony 
before a hearing officer at the RO.  In March 1998, the 
veteran provided testimony concerning these three issues to a 
hearing officer at the RO.  

Subsequently, in the substantive appeal (regarding the 
earlier effective date claim) which was received at the RO in 
September 2001, the veteran indicated that he did not want a 
Board hearing.  As such, the Board concludes that the 
veteran's hearing request has been satisfied.  


ORDER

The appeal for entitlement to service connection for a skin 
disorder of the feet, asserted to be secondary to in-service 
exposure to herbicides, is dismissed.  

The appeal for entitlement to a disability evaluation greater 
than 10 percent for the service-connected residuals of a 
fracture of the left nasal bones is dismissed.  

The appeal for entitlement to service connection for an eye 
disorder, asserted to be secondary to the service-connected 
residuals of a fracture of the left nasal bones, is 
dismissed.  


REMAND

There was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
issued in July 2001 and in a November 2002 letter, the RO 
informed the veteran of the criteria used to adjudicate his 
appealed earlier effective date claim, the type of evidence 
needed to substantiate the issue, and the specific type of 
information necessary from him.  Significantly, however, the 
RO has not notified the veteran of the specific provisions of 
the VCAA or the proper time period within which to submit the 
requested evidence (one year).  

With regard to further development necessary in this case, 
the Board notes that, in the substantive appeal which was 
received in September 2001, the veteran explained that the 
effective date for the grant of a 30 percent rating for his 
service-connected chronic headache disability should be 
"20 yrs. ago."  The veteran asserted that his medical 
records demonstrate such prolonged treatment for this 
service-connected disorder.  On remand, therefore, the RO 
should be given an opportunity to procure copies of available 
records of post-service treatment that the veteran has 
received for his service-connected chronic headache 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered treatment to 
him for his service-connected chronic 
headache disability since May 1996.  
After furnishing the veteran the 
appropriate release forms, the RO should 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

3.  The RO should then re-adjudicate the 
issue of entitlement to an effective date 
earlier than August 31, 1998 for the 
allowance of an increased disability 
rating of 30 percent for chronic 
headaches.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in July 2001.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



